Citation Nr: 0311539	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  97-00 930	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The veteran, who served on active duty with the United States 
Navy from April 1977 to June 1979, died on December [redacted] 1995.  
The appellant is recognized as his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1996 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
the cause of the veteran's death.  

REMAND

This case must be remanded to the RO to afford the claimant 
the requested hearing before a traveling Veterans Law Judge 
of the Board of Veterans' Appeals, as requested in her 
Substantive Appeal (VA Form 9), received in October 1996.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The claim is ramnded to the RO for the following action:

The RO should schedule a hearing for the 
appellant before a traveling Veterans Law 
Judge of the Board of Veterans' Appeals

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2000), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




